DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to applicant’s amendment, dated 03/28/2022, the examiner acknowledges the cancellation of claim 15.  Claims 1, 3-14 and 18-19 are pending.
Regarding the objection to the Drawings set forth in the Office Action mailed 09/29/0221, the examiner withdraws the rejection in light of the cancellation of claim 15.
Regarding the 35 U.S.C. 103 rejection of claims 1, 3-6, 10, 12-14 and 18 set forth in the Office Action mailed 09/29/2021, the applicant makes the argument that “there is no indication that a person of ordinary skill in the art would even look at Van den Brink and Hermann and combine them in such a way that the wooden plate on which the VARIAN scanner of Hermann is placed would be modified in such a way that its border would imitate an iso-contour surface of the magnetic field generated by the MR device”.  Further, the applicant argues that “even if one of ordinary skill in the art might place the MR device of Van den Brink on the wooden platform shown in Herman, there is no indication of why this would result in adapting the size of the platform in imitate the iso-contour surface.”  In response, the examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1795).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references in what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, the examiner maintains it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van den Brink to place the MR system 12 on a platform that supports the weight of the MR device and extends to the 5-gauss line in order to prevent an object such as the cart 26’ in Van den Brink from passing / rolling into passed the safely line 32.  Thus, the examiner has considered applicant’s arguments and maintains the rejection.  Likewise, the examiner also maintains the rejection of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Brink (US 2006/0255938) in view of J. Hermann / Organic Chemistry Siegen, Varian VNMR-S600, Publication date: 08/16/2018, source URL: https://www.chemie-biologie.uni-siegen.de/oc/oc2/nmr/600mhz/index.html? lang=en), researched on 10/7/2020 (Referred to as Hermann in the Office Action). (Note: The following rejection corresponds to the German Office Action for corresponding application 10 2019 132 531.5, dated 10/12/2020 – Google translation provided).
Regarding claim 1, Van den Brink discloses “an MR device (Fig. 1, ref.# 12), which has a main magnet (paragraph 22: magnet)  that is adapted to generate a stray magnetic field;”… “one of marks, approximates, or circumscribes an iso-contour surface of the stray field at a specified magnetic field strength (Fig.1, ref. # 32; paragraph 0022).” Van den Brink does not teach: (Claim 1) “a platform, having a lateral border, on which the MR device is placed”, (Claim 4) “wherein the border of the platform comprises a step”, (Claim 13) “wherein the platform is at least one of flat on an upper side thereof or comprises a slab with a sub-construction, wherein the sub-construction bears a weight of the MR device.”
 Hermann shows a MR device placed on a platform (or step) with a lateral boarder.  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Van den Brink to place the MR system 12 on a platform that supports the weight of the MR device and extends to the 5-gauss line in order to prevent an object such as the cart 26’ in Van den Brink from passing / rolling into passed the safely line 32.
Regarding claim 3, Van den Brink discloses “wherein the isocontour surface is determined by a vertical projection of a complete isosurface of the stray magnetic field to the specified magnetic field strength.” (paragraph 0022)
Regarding claim 5, Van den Brink shows a MR device next to a wall and wherein the boarder stops a wall.  Thus, Van den Brink does not discloses “wherein the border extends all the way around the MR device.”  However, Hermann teaches a platform that extends all the way around the MR device.  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the boarder (and platform extend all the way around the MR device such that the MR device may be moved away from the wall (more central to the room) and thus allow greater flexibility in operation and maintenance of the MR system.
Regarding claim 6, Van den Brink discloses “wherein a field strength interval is specified having an upper limit that defines the iso- contour surface and having a lower limit that defines a further iso- 6571785.1Applicant: Neoscan Solutions GmbH Application No.: Not Yet Knowncontour surface of the stray magnetic field, and the border extends between the two iso-contour surfaces.” (paragraph 0022: MRI safety standards)
Regarding claim 10, Van den Brink discloses “wherein the specified magnetic field strength is five Gauss.” (paragraph 0022: G Gauss line)
Regarding claim 12, Van den Brink teaches that “current safety standards mandate that ferrous objects and tools which are not MRI compatible must remain beyond the 5 Gauss line” (paragraph 0022).  Thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Van den Brink such that (Claim 12) “wherein the platform is made from one or more non-magnetic materials such that the platform is non-magnetic” and/or (Claim 14) “wherein the sub-construction is at least one of made from a non-magnetic stainless steel or has non-magnetic girders made from stainless steel  in order to comply with the safety standards.
Regarding claim 18, the method steps of “specifying a magnetic field strength; determining an iso-contour surface of a stray magnetic field of a main magnet of the MR device at the specified magnetic field strength; specifying a plane for placing the MR device; and specifying a lateral border of the platform in the plane which at least one of marks, approximates, or circumscribes the iso-contour surface of the stray magnetic field at the specified magnetic field strength” are met by the operation and/or combination of structures of Van den Brink and Hermann as applied to claim 1 above. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Hermann / Organic Chemistry Siegen, Varian VNMR-S600, Publication date: 08/16/2018, source URL: https://www.chemie-biologie.uni-siegen.de/oc/oc2/nmr/600mhz/index.html? lang=en), researched on 10/7/2020 (Referred to as Hermann in the Office Action) in view of Van den Brink (US 2006/0255938) in view of. (Note: The following rejection corresponds to the German Office Action for corresponding application 10 2019 132 531.5, dated 10/12/2020 – Google translation provided).
Regarding claim 19, Hermann discloses “A platform (See Figure: platform) for placing a magnetic resonance device (See Figure: Varian MR device) , the platform comprising a plane having lateral border (See Figure: stepped platform)”.  Hermann does not teach that the lateral boarder is adapted to at least one of mark, approximate, or circumscribe an iso-contour surface of a stray magnetic field at a specified magnetic field strength of the magnetic resonance device”.  However, a mark to designate a stray magnetic field at a specified magnetic field strength of a magnetic resonance device was well known in the prior art prior to the effective filing date of the claimed invention as taught by Van den Brink (See Figure 1, ref.# 32).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hermann such that the platform is extended in size and contains markings to indicate the 5-Gauss line in order allow users to visually see the safe working distance from the MR device.

Allowable Subject Matter
Claims 7-9, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 31, 2022